DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure
IDS Submitted on 1/31/2022 has been considered by the examiner.

Response to Amendment
This Office action is in response to Applicant's amendment filed on 2/25/2022.
Claims 1-7 and 9-22 are pending. Claims 1-7, 9-15 and 17-21 are amended. Claim 8 is cancelled and Claim 22 is newly added. Claims 1-7 and 9-22 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”.

Regarding Claim 1 (Currently amended), Raja teaches A method for pulling a snapshot of a fileset of a compute infrastructure, comprising: obtaining, by a peer data management and storage (DMS) node of a plurality of peer DMS nodes in a DMS cluster(Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”), a job of pulling the snapshot of the fileset, retrieving, by the peer DMS node based on obtaining the job and from the compute infrastructure, fileset metadata for the fileset(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”; para 0051 further discloses metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
defining, by the peer DMS node and based on retrieving the fileset metadata, a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
posting, by the peer DMS node to a job queue, a plurality of jobs for pulling snapshots of each partition of the plurality of partitions defined by the peer DMS node based on the fileset metadata(Raja, para 0051 further discloses sending/posting job/task of snapshot creation based on metadata such as partition information and  para 0061 discloses pulling/initiating jobs for snapshots from the queue for partitions ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”);
 retrieving, by peer DMS nodes of the plurality of peer DMS nodes, respective jobs of the plurality of jobs from the job queue (Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”);
Raja teaches creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and storing, by the peer DMS nodes, the snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes.
However in the same field of endeavor snapshot creation for storage system Per teaches and storing, by the peer DMS nodes, the snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes(Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into storing snapshot of partitions of Per to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to produce data backup/snapshots for disaster recovery.

Regarding claim 2 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches wherein the peer DMS nodes operate in parallel to pull the snapshots of the plurality of partitions  (Raja, para 0050 discloses creating snapshots simultaneously/parallel on different nodes  “Multiple snapshot requests can be in process on different servers/nodes simultaneously”; para 0051 further discloses a snapshot is related to multiple partitions  “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”).

Regarding claim 3 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches wherein a subset of the respective jobs of the plurality of jobs for pulling the snapshots for the plurality of partitions are assigned to individual peer DMS nodes for execution (Raja, para 0050-51 discloses creating snapshots of plurality of partitions on individual nodes simultaneously “Multiple snapshot requests can be in process on different servers/nodes simultaneously” ).

Regarding claim 4 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches wherein the respective jobs to pull the snapshots for the plurality of partitions (Raja, para 0050-51 discloses assigning snapshot of plurality of partitions job/task on individual nodes “Multiple snapshot requests can be in process on different servers/nodes simultaneously”)
But they don’t explicitly teach are assigned to a maximum number of individual peer DMS nodes operating in parallel.
However, assigning to a maximum number of nodes for processing is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to optimize the pulling of snapshots by maximizing the use of peer nodes. 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja and Per to assign the snapshot pulling job to maximum number of peer nodes to optimize the pulling of snapshots.

Regarding claim 5 (Currently amended), Raja and Per teach all the limitations of claim 3 and Raja further teaches wherein jobs of the plurality of jobs to pull for pulling the snapshots for the plurality of partitions are assigned to individual peer DMS nodes for execution in a manner that reduces an overall time required to pull the snapshot of the fileset (Raja, para 0050 discloses creating snapshots on individual nodes; it is an obvious property of a distributed processing system to distribute task/jobs over plurality of processing nodes to save time on processing).

Regarding claim 6 (Currently amended), Raja and Per teach all the limitations of claim 3 and Raja further teaches wherein the peer DMS nodes will execute all of the plurality of jobs to pull the snapshots for the plurality of partitions even if some peer DMS nodes fail (Raja, para 0043 discloses that any job/task for creating snapshot can fails then continues until all other snapshots are prepared “If particular partition-scoped snapshots are not completed within the timeout period the request fails and an error message is returned to the snapshot coordinator. The snapshot coordinator 160 retries with a new partition-scoped snapshot request for any partitions where the original request failed until all partition-scoped snapshots have been prepared for every partition in the cluster (or the desired subset of all partitions)”).
Regarding claim 7 (Currently amended), Raja and Per teach all the limitations of claim 3 and Raja further teaches wherein at least some of the peer DMS nodes store locally the snapshots of the plurality of partitions pulled by one of the peer DMS nodes in a section of the distributed data store implemented on that peer DMS node (Raja, para 0033 discloses storing data locally on nodes “The distributed cache service also allows certain cluster nodes to be configured to store data, and others to be configured to not store data.”).

Claim 8, cancelled.

Regarding claim 16 (Original), Raja and Per teach all the limitations of claim 1 and Raja further teaches further comprising: in response to a job of restoring the snapshot of the fileset, retrieving only those partitions required to restore the snapshot (Raja, para 0051 discloses retrieving snapshot using snapshot name & set of partitions ”The request includes a snapshot name and a set of partitions for which snapshots art to be made. Each snapshot process is created with a unique name which is exposed via the snapshot coordinator. This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”).

Regarding Claim 21 (Currently amended), Raja teaches A non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors (Raja, para 0080 discloses computer readable medium for storing instructions “the present invention includes a computer program product which is a storage medium or computer readable medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the present invention” )to obtain, by a peer data management and storage (DMS) node of a plurality of peer DMS nodes in a DMS cluster(Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”), a job of pulling a snapshot of a fileset of a compute infrastructure; 
retrieve, by the peer DMS node based on obtaining the job and from the compute infrastructure, fileset metadata for the fileset(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”; para 0051 further discloses metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”);
 define, by the peer DMS node, a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
post, by the peer DMS node to a lob queue, a plurality of lobs for pulling snapshots of each partition of the plurality of partitions defined by the peer DMS node based on the fileset metadata(Raja, para 0051 further discloses sending/posting job/task of snapshot creation based on metadata such as partition information and  para 0061 discloses pulling/initiating jobs for snapshots from the queue for partitions ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
autonomously retrieve, at peer DMS nodes of the plurality of peer DMS nodes, respective jobs of the plurality of jobs from the lob queue(Raja, para 0061 discloses pulling/retrieving jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”), 
Raja teaches creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and store, by the peer DMS nodes, the snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes.
However in the same field of endeavor snapshot creation for storage system Per teaches and store, by the peer DMS nodes, the snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes(Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into storing snapshot of partitions of Per to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to produce data backup/snapshots for disaster recovery.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Chen, Zhongqian et al (PGPUB Document No. 20130283097), hereafter, referred to as “Chen”.

Regarding claim 9 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches further comprising: if a DMS node fails while executing one of the job (Raja, para 0043 discloses that any job/task to create snapshot can fail “If particular partition-scoped snapshots are not completed within the timeout period the request fails and an error message is returned to the snapshot coordinator. The snapshot coordinator 160 retries with a new partition-scoped snapshot request for any partitions where the original request failed until all partition-scoped snapshots have been prepared for every partition in the cluster (or the desired subset of all partitions)”), 
But they don’t explicitly teach re-posting a failed job to the job queue.
However, in the same field of endeavor job processing from job queue Chen teaches re-posting a failed job to the job queue (Chen,  in para 0026 discloses that a failed job gets re-inserted into queue “a failed task is determined at a worker machine. A reason associated with the failed task is determined. The failed task is reinserted into a queue at the worker machine for reprocessing”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Per into re-queuing failed jobs of Chen to produce an expected result of including failed snapshot jobs back into task queue. The modification would be obvious because one of ordinary skill in the art would be motivated to put back any failed snapshotting jobs to processing queue so that whenever a node get free can re-rerun the job immediately.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Hartman, Stephen et al (PGPUB Document No. 20150074168), hereafter, referred to as “Hartman”.

Regarding claim 10 (Currently amended), Raja and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein jobs of the plurality of jobs posted to the job queue identify individual peer DMS nodes assigned to execute that job. 
However, in the same field of endeavor job processing from job queue Hartman teaches wherein jobs of the plurality of jobs posted to the job queue identify individual peer DMS nodes assigned to execute that job (Hartman, fig. 11B & para 0082 discloses that job queue has the node identifier where the task would be performed “tracking tasks which have been and which have been requested to be performed by the nodes in the cluster. In the task log 335, each task is stored in correspondence with one or more UUIDs, other node identifiers…. By maintaining the task log 335 so that each task is stored in correspondence with the UUIDs identifying which nodes should perform the task”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Per into identification of individual nodes of Hartman to produce an expected result of identifying nodes in failure. The modification would be obvious because one of ordinary skill in the art would be motivated to know which nodes to be troubleshoot in the event of failure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Kyun, Kim  (Korean Patent Document No. KR 20110125788), hereafter, referred to as “Kyun”.

Regarding claim 11 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches wherein defining the plurality of partitions comprises(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”):
But they don’t explicitly teach determining a number of partitions of the plurality of partitions based on a size of the fileset and based on a predetermined partition size. 
However, in the same field of endeavor file partitioning for processing Kyun teaches determining a number of partitions of the plurality of partitions based on a size of the fileset and based on a predetermined partition size (Kyun, page 2 para 1 discloses partition number can be determined by file size and preset/predetermined value “Calculating, by the mobile terminal, the number of file divisions by comparing the size of the file requested to be downloaded by the file selection with a preset value; Calculating, by the mobile terminal, a file division size corresponding to the number of file divisions” ), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Per into optimal number of partition calculation of Kyun to produce an expected result of figuring out possible number of partitions in file/fileset. The modification would be obvious because one of ordinary skill in the art would be motivated to calculate optimal number of partitions and save resources to keep track of unnecessary partitions.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Moore, Joseph et al (PGPUB Document No.  20150234846), hereafter, referred to as “Moore”.

Regarding claim 12 (Currently amended), Raja and Per teach all the limitations of claim 1 and Raja further teaches wherein defining the plurality of partitions (Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”)
But they don’t explicitly teach is based on partitioning a namespace of the fileset, 
However in the same field of endeavor storage partitioning Moore teaches is based on partitioning a namespace of the fileset (Moore, para 0054 discloses partitions are based on namespace “a system is disclosed, comprising a first name node and a second name node, wherein the name nodes are configured to receive a file path and identify where in a set of data nodes data corresponding to the file path is stored, wherein each name node has a partition of a namespace corresponding to a set of possible hash values; and two or more files, each file corresponding to a subpartition of the partition of the namespace and configured to be mounted as a file system”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja and Per into naming partitions by namespace of Moore to produce an expected result of standardizing partition naming scheme. The modification would be obvious because one of ordinary skill in the art would be motivated to organize partitions by namespaces.
Regarding claim 13 (Currently amended), Raja, Per and Moore teach all the limitations of claim 12 and Raja further teaches wherein each partition of the plurality of partitions (Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”) 
But they don’t explicitly teach spans an alphabetical range of the namespace of the fileset, 
However, making a partition encompassing a span of namespace is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to organize assignment of namespaces alphabetically to a partition for the convenience of data allocation and retrieval. 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja, Per and Moore to assign namespaces alphabetically to partitions for the convenience of data allocation and retrieval.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Moore, Joseph et al (PGPUB Document No.  20150234846), hereafter, referred to as “Moore”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Yagawa, Yuichi  et al (PGPUB Document No. 20050203973), hereafter, referred to as “Yagawa”.

Regarding claim 14 (Currently amended), Raja and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the plurality of partitions is based on a size of a largest files in the fileset. 
However in the same field of endeavor storage partitioning Yagawa teaches wherein defining the partitions is based on a size of the largest files in the fileset (Yagawa, para 0033 discloses partition size can be determined based on file size; here the examiner interprets file size as the size of the largest file so that it would not need to be broken up “Partition size might be determined based on some aspect of the file; e.g., file type, file size, which specific storage system 70, 71, 72 the file is located, and so on”; where Raja in para 0051 discloses defining plurality of partitions), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja and Per into determining partition size of Yagawa to produce an expected result of determining the partition size to accommodate files. The modification would be obvious because one of ordinary skill in the art would be motivated so that file fragmentations can be avoided by storing a file as a whole in a partition.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Jia, Hongzhong  et al (PGPUB Document No. 20160048342), hereafter, referred to as “Jia”.

Regarding claim 15 (Currently amended), Raja and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the plurality of partitions is based on content of files in the fileset. 
However in the same field of endeavor distributed storage system Jia teaches wherein defining the plurality of partitions is based on content of files in the fileset (Jia, para 0011 discloses that partition size can be determined based on content/composition of files “the first partition size and the second partition size are determined based on statistical composition percentages of the first common file type and the second common file type in the historical data traffic”; where Raja in para 0051 discloses defining plurality of partitions ), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja and Per into determining partition size of Jia to produce an expected result of determining the partition size to accommodate files. The modification would be obvious because one of ordinary skill in the art would be motivated to determine partition size based on the properties of file content or composition type.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Ghuge, Deepak et al (PGPUB Document No. 20180081766), hereafter, referred to as “Ghuge”.

Regarding Claim 17 (Currently amended), Raja teaches A method for pulling snapshots of a fileset of a compute infrastructure serviced by a data management and storage (DMS) cluster, the method comprising(Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”): 
obtaining, by a peer data management and storage (DMS) node of a plurality of peer DMS nodes in a DMS cluster, a first job of pulling a first snapshot of the fileset(Raja, para 0044-0045 discloses executing any (first) job/task making snapshot for partitions “The snapshot process staggers partition-scoped snapshot creation such that it is performed iteratively—partition-by-partition for each cluster member in the service. Staggering of the partition-scoped snapshot requests can be used to control the amount of resources being used for snapshot creation at any point in time…..”); 
retrieving, by the peer DMS node based on obtaining the first job and from the compute infrastructure, first fileset metadata for the fileset(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”; para 0051 further discloses metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
defining, by the peer DMS node and based on retrieving the first fileset metadata, a plurality of partitions for the fileset based on the first fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”);
 posting, by the peer DMS node to a lob queue, a plurality of lobs for pulling first snapshots of each partition of the plurality of partitions defined by the peer DMS node based on the first fileset metadata(Raja, para 0051 further discloses sending/posting job/task of snapshot creation based on metadata such as partition information and  para 0061 discloses pulling/initiating jobs for snapshots from the queue for partitions ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); Page 4 of 12Application. No. 15/897,084PATENT Amendment dated February 25, 2022 Reply to Office Action dated November 29, 2021  
retrieving, by peer DMS nodes of the plurality of peer DMS nodes, respective jobs of the plurality of jobs from the job queue(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
obtaining, by the peer DMS node, a second job of pulling a second later snapshot of the fileset, wherein the first snapshot of the fileset is already stored as partitions in the distributed data store(Raja, para 0044 disclose creating partitions snapshots in sequence; which implies second snapshot creation task can start after first snapshot gets done with creation  “When a partition-scoped snapshot request is received at a cluster member/node, the cluster member performs partition-scoped snapshot tasks sequentially for all of the partitions identified in the request. Before each partition-scoped snapshot task, the cluster member/node must first process all pending (received before the partition-scoped snapshot request) transaction requests directed at the identified partition”), 
retrieving, by the peer DMS node based on obtaining the second job and from the compute infrastructure, second fileset metadata for the fileset(Raja, para 0061 discloses pulling/retrieving any job (second job after sequential execution of first job) for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”; para 0051 further discloses metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
retrieving, by the peer DMS node and based on retrieving the second fileset metadata, a definition of the partitions for the fileset(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
posting, by the peer DMS node to the job queue, a second plurality of lobs for pulling second snapshots of each partition of the plurality of partitions defined by the definition of the partitions for the fileset(Raja, para 0051 further discloses sending/posting job/task of snapshot creation based on metadata such as partition information and  para 0061 discloses pulling/initiating jobs for snapshots from the queue for partitions (where second request would generate the second job/task) ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
retrieving, by peer DMS nodes of the plurality of peer DMS nodes, respective jobs of the second plurality of jobs from the lob queue(Raja, para 0061 discloses pulling jobs (first, second etc.) for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
Raja teaches creation of snapshots of partitions in a distributed file storage system but he does not explicitly teach storing, by the peer DMS nodes, the first snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes; and storing, by the peer DMS nodes, differences between the first snapshots and the second snapshots of the plurality of partitions in the distributed data store.
However in the same field of endeavor snapshot creation for storage system Per teaches storing, by the peer DMS nodes, the first snapshots of the plurality of partitions in a distributed data store implemented across the plurality of peer DMS nodes; and storing, by the peer DMS nodes (Per, Col 3; 39-45 discloses snapshot creation for plurality of partitions  and storing them in a distributed storage “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into storing snapshot of partitions of Per to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to produce data backup/snapshots for disaster recovery.
Raja and Per teach creation of snapshots of partitions in a distributed file storage system and storing them but they don’t explicitly teach differences between the first snapshots and the second snapshots of the plurality of partitions in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed computing Ghuge teaches differences between the first snapshots and the second snapshots of the plurality of partitions in the distributed data store (Ghuge, para 0027 discloses comparing differences between two snapshots and storing the differences “The snapshot difference module 135 compares the current snapshot with the most recent previously taken stored snapshot to determine the difference between the two snapshots. The data transfer module 136 transmits the snapshot and the difference between the two snapshots to the secondary server 140. The data transfer module 136 transfers the new data (the difference between the two snapshots), i.e. the hot data stored on the SSDs 131”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Per into storing differences of two snapshots of Ghuge to produce an expected result of updating backup storage by only including differences to available snapshots. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize resources optimally by only copying differences in snapshots rather than a whole new snapshot.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Liu, Yan Zhao et al (PGPUB Document No. 20180300242), hereafter, referred to as “Liu”.

Regarding Claim 18 (Currently amended), Raja teaches A data management and storage (DMS) cluster comprising: a plurality of peer DMS nodes that service a compute infrastructure; and a distributed data store implemented across the plurality of peer DMS nodes (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”),
obtaining, by a peer data management and storage (DMS) node of the plurality of peer DMS nodes(Raja, Fig. 1 & para 0018 disclose infrastructure in a distributed storage system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together…”), a job of pulling a snapshot of a fileset of the compute infrastructure; 
retrieving fileset metadata for the fileset(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”; para 0051 further discloses metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
defining, based on retrieving the fileset metadata, a plurality of partitions for the fileset based on the fileset metadata(Raja, para 0051 further discloses defined by snapshot coordinator node, metadata such as a set of partitions (fileset metadata) which are to be included in the snapshot pulling job “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”); 
posting, to a job queue, a plurality of jobs for pulling snapshots of each partition of the plurality of partitions defined by the peer DMS node based on the fileset metadata(Raja, para 0051 further discloses sending/posting job/task of snapshot creation based on metadata such as partition information and  para 0061 discloses pulling/initiating jobs for snapshots from the queue for partitions ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
retrieving jobs of the plurality of jobs from the job queue(Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”); 
Raja teaches creation of snapshots of partitions in a distributed file storage system but he does not explicitly teach wherein each of the peer DMS nodes includes a software stack for: and storing the snapshots of the plurality of partitions in the distributed 
data store implemented across the plurality of peer DMS nodes.
However, in the same field of endeavor snapshot creation for storage system Per teaches and storing the snapshots of the plurality of partitions in the distributed data store implemented across the plurality of peer DMS nodes (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into storing snapshot of partitions of Per to produce an expected result of storing partition snapshots as backup data. The modification would be obvious because one of ordinary skill in the art would be motivated to produce data backup/snapshots for disaster recovery.
Raja and Per teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein each of the peer DMS nodes includes a software stack for:
However in the same field of endeavor snapshot creation in a distributed computing Liu teaches wherein each of the peer DMS nodes includes a software stack for (Liu, para 0054 discloses an independent node in a distributed computing system can have multiple software running “The configuring of the computing device may also, or alternatively, comprise the providing of software applications stored in one or more storage devices and loaded into memory of the distributed processing node 100, for causing one or more hardware processors of the distributed processing node 100 to execute the software applications”):
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Per into availability of software stack at each node level of Liu to produce an expected result of having required software stack at each node level. The modification would be obvious because one of ordinary skill in the art would be motivated to achieve fault tolerance by having independently processing node specific tasks at the node level if needed.

Regarding claim 19 (Currently amended), Raja, Per and Liu teach all the limitations of claim 18 and Raja further teaches wherein at least some of the peer DMS nodes are physical machines comprising a hardware processor, memory, and data storage in addition to the software stack (Raja, para 0021 discloses distributed processing node can be a physical computing machine with hardware “In a distributed data grid the nodes may be for example, software applications, virtual machines, or the like and the servers may comprise an operating system, hypervisor or the like (not shown) on which the node operates”; Liu further in para 0054 discloses that an individual node can have multiple or stack of software running on it ).

Regarding claim 20 (Currently amended), Raja, Per and Liu teach all the limitations of claim 18 and Raja further teaches wherein at least some of the peer DMS nodes are virtual machines (Raja, para 0021 discloses distributed processing node can be a virtual machine “In a distributed data grid the nodes may be for example, software applications, virtual machines, or the like and the servers may comprise an operating system, hypervisor or the like (not shown) on which the node operates”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Baier, John et al (PGPUB Document No. 20140280520), hereafter, referred to as “Baier”.

Regarding claim 22 (New), Raja and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein a throughput of pulling the snapshot of the fileset increases based at least in part on the peer DMS nodes autonomously executing the plurality of jobs to pull the plurality of partitions of the fileset 
relative to a single peer DMS node executing the job of pulling the snapshot of the fileset.
However in the same field of endeavor task distribution system Baier teaches wherein a throughput of pulling the snapshot of the fileset increases based at least in part on the peer DMS nodes autonomously executing the plurality of jobs to pull the plurality of partitions of the fileset relative to a single peer DMS node executing the job of pulling the snapshot of the fileset (Baier, Fig. 4 and para 0044 discloses execution of tasks by distributing them over multiple device/processor for throughput improvement  “tasks can be redistributed amongst such end devices 404-408 to facilitate improved efficiency and throughput (e.g., tasks can be distributed amongst the end devices 404-408 so they are each operating at sixty five percent of their processing capabilities).”; where Raja para 0051 teaches creation by plurality of jobs/tasks for snapshot creation ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation jobs in a distributed storage system of Raja and Per into distribution of jobs over multiple processing units of Baier to produce an expected result of improving creation of snapshot of partitions. The modification would be obvious because one of ordinary skill in the art would be motivated to create data backup faster by leveraging available system resources.



Response to Arguments

I.	35 U.S.C §103

After further review of prior arts, presented arguments and search, the examiner has moved from his initial position that amended limitations had overcome the cited prior arts. Response to applicant’s arguments are presented as following;
In paragraph 2 of page 10 of “REMARS” the applicant argued that “The Office Action acknowledges, in the rejection of independent claim 1, that Raja fails to teach or suggest “receiving fileset metadata for [a] fileset and defining a plurality of partitions for the fileset based on the fileset metadata,” instead relying on Vig to teach or suggest these feature”.
Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees as Raja in paragraph 0051 discloses metadata such as a set of partitions (fileset metadata) information is being defined by snapshot coordinator and included into the snapshot creation request as following “At step 210, the snapshot coordinator sends a snapshot request identifying particular partitions to the server node holding the particular partitions. The request includes a snapshot name and a set of partitions for which snapshots art to be made.”. Element 252 and 253 of Fig. 2 further discloses that the request with partition metadata is being received to perform snapshot creation on a node.
Applicant’s following “In Vig, a table may be partitioned into multiple partitions and multiple storage nodes may be allocated to a table. Vig, col. 5, Il. 53-67. Also, in Vig, snapshots may be created on a per- partition basis. /d., col. 6, Il. 10, 11. However, in Vig, the partitioning is of the table itself and also is performed at a source device for the table. By contrast, in amended independent claim 1, a peer DMS node “defines a plurality of partitions for [a] fileset [of a separate compute infrastructure] based on the fileset metadata…” arguments regarding prior art Vig has been fully considered however, aforementioned limitations are taught by Raja in paragraph 0051 and Fig. 2 where before creation of snapshots partitions are defined in the request.
The applicant further in paragraph 4 of same page 10 stated that “Moreover, Vig does not teach or suggest that peer DMS nodes of the plurality of peer DMS nodes can “autonomously retriev[e] . . . respective jobs of the plurality of jobs [posted to] ... the job queue [by the peer DMS node],” as recited in amended independent claim 1.”.
In response to applicant’s above mentioned arguments regarding amended new limitations,  the examiner likes to cite paragraph 0061 of Raja, where he discloses autonomously picking up snapshot job in the queue which is associated to plurality of partitions as following “When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile” .  Where, a queue can have task/job related to various cluster in a distributed cluster system. 

No further arguments are presented for claims dependent on independent claim 1 and 18 other than discussed above.

II.	Non-statutory double patenting rejection

Non-statutory double patenting rejection to independent claim 1 and 21 have been on hold in response to applicant’s Terminal Disclaimer filing on 5/11/2021 and accordingly approval on 5/12/2021. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164